DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (U.S 2016/0204371 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, KIM et al. disclose in Fig. 4 an organic light-emitting device, comprising: a first electrode (EL1); a second electrode (EL2) facing the first electrode (EL1) (Fig. 4, para.  [0026]); an emission layer (comprising “light-emitting layer” EML, “second light-emitting layer” EML2, and “third light-emitting layer” EML3) between the first electrode (EL1) and the second electrode (EL2) (Fig. 4, para. [0033], [0073]-[0075]); a hole control layer (“hole transport region”/“hole control layer” HTR) between the first electrode (EL1) and the emission layer (comprising “light-emitting layer” EML, “second light-emitting layer” EML2, and “third light-emitting layer” EML3) (Fig. 4, para. [0026], [0030], [0031]); an electron control layer (“electron transport region”/“electron control layer” ETR) between the emission layer (comprising “light-emitting layer” EML, “second light-emitting layer” EML2, and “third light-emitting layer” EML3) and the second electrode (EL2) (Fig. 4, para. [0026], [0033], [0037]-[0040]); and a capping layer (“encapsulating layer” 150) on the second electrode (EL2) (Fig. 4, para. [0071]), wherein the emission layer (comprising “light-emitting layer” EML, “second light-emitting layer” EML2, and “third light-emitting layer” EML3) includes: a first sub-emission layer (“second light-emitting layer” EML2) including a first light-emitting dopant (“the dopant material”, para. [0073]); a second sub-emission layer (“light-emitting layer” EML) including a second light-emitting dopant (comprising “first and second doped regions” DP1 and DP2, Fig. 4, para. [0075]); and a third sub-emission layer (“third light-emitting layer” EML3) including a third light-emitting dopant (“the dopant material”, para. [0074]);  
the first to third sub-emission layers (“second light-emitting layer” EML2, “light-emitting layer” EML, and “third light-emitting layer” EML3) do not overlap one another in a thickness direction (see Fig. 4), at least one (EML) of the first sub-emission layer (“second light-emitting layer” EML2) and the second sub-emission layer (“light-emitting layer” EML) includes a mixed hole-transporting host and an electron-transporting host (“holes and electrons”, para. [0006]) which form an exciplex (Fig. 4, para. [0006]).
As to claim 2, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first to third sub-emission layers (“second light-emitting layer” EML2, “light-emitting layer” EML, and “third light-emitting layer” EML3) are spaced apart from one another in a plane (see Fig. 4).
As to claim 5, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first light-emitting dopant (dopant of “first sub-emission layer” EML2) is a red light-emitting dopant (see para. [0073]), the second light-emitting dopant (dopant of “second sub-emission layer” EML) is a green light-emitting dopant (see para. [0052]), and the third light-emitting dopant (dopant of “third sub-emission layer” EML3) is a blue light-emitting dopant (see para. [0074]).
As to claim 8, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the electron-transporting host (of electron control layer ETR) is an organometallic complex, a spirofluorene-based compound, an oxidazole-based compound, a phenanthroline-based compound (see para. [0033]-[0035]), a triazine-based compound, or a triazole-based compound. 
As to claim 9, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the electron control layer (“electron transport region”/“electron control layer” ETR) includes: an electron transport layer (“electron transport layer ETL”, para. [0035]); and an electron injection layer (“electron injection layer EIL, para. [0034]) on the electron transport layer (“electron transport layer ETL”, para. [0035]), and wherein the electron injection layer (“electron injection layer” EIL, para. [0034], [0036]) includes LiF (see para. [0036]), LiQ, LizO, BaO, NaCl, Yb, CsF, RbCl, or RbI.
As to claim 11, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first electrode (EL1) comprise at least one selected from Ag, Mg, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, In, Sn, Zn (at least “ZnO” which contains Zn, para. [0028]), a compound of two or more thereof, a mixture of two or more thereof, and oxides thereof. 
As to claim 12, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the second electrode (EL2) comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li (at least “Li”, para. [0056]), Ca, LiF/Ca, LiF/Al, Mo, Ti, In, Sn, Zn, a compound of two or more thereof, a mixture of two or more thereof, and oxides thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S 2016/0204371 A1). 
As to claim 6, as applied to claims 1 and 5 above, KIM et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first light-emitting dopant (dopant of “first sub-emission layer” EML2) and the second light-emitting dopant (dopant of “second sub-emission layer” EML) emit phosphorescent light (see Fig. 4, para. [0047], [0073] and claim 3).
KIM et al. are silent to disclose the third light-emitting dopant emits fluorescence light.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to have a third sub-emission layer that includes a fluorescent material so that the third light-emitting dopant emits fluorescence light  in the teaching of KIM et al., because such emitting fluorescence light may enhance the intensity of light and flexibility of wavelength properties (such as emitting light at longer wavelength), and because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
As to claim 7, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations except for the capping layer includes at least one of an amine compound, a carbazole compound, or a naphthalene compound. However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use at least one of an amine compound, a carbazole compound, or a naphthalene compound for forming a capping layer in the teaching of KIM et al. in order to provide a capping layer with a smooth surface, efficiency and lifetime, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06. 
As to claim 4, as applied to claim 1 above, KIM et al. disclose in Fig. 4 all claimed limitations except for a triplet energy of the exciplex is about 2.5 eV to about 2.8 eV. However, it would have been obvious to one of ordinary skill in the art to use the teaching of KIM et al. in the range (about 2.5 eV to about 2.8 eV for a triplet energy of the exciplex) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a triplet energy range of the exciplex is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10,971,554.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-7 of the present application are recited in claims 12-17 of U.S. Patent No. 10,971,554.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

           Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 30, 2022